Citation Nr: 1018301	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-29 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection to esophageal cancer, 
to include as secondary to asbestos exposure.

2.  Entitlement to an initial rating in excess of 10 percent 
for pleural plaques.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1963 to January 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and August 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.  The December 2005 
rating decision granted service connection for pleural 
plaques with a noncompensable rating effective June 6, 2005.  
The August 2006 rating decision denied service connection for 
esophageal cancer.  An additional August 2006 rating decision 
established a 10 percent rating for pleural plaques effective 
June 6, 2005.

The Veteran appeared and testified at a videoconference 
hearing in August 2007 before the undersigned Veterans Law 
Judge.  Additionally, the Veteran appeared and testified at 
an RO hearing in June 2006.  Transcripts of both hearings are 
contained in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

The October 2007 Board remand included instructions that the 
Veteran be scheduled for appropriate VA medical examinations.  
The remand also notified the Veteran that a failure to report 
for a scheduled VA examination without good cause would have 
adverse effects on his claims.

In an August 2007 videoconference hearing the Veteran 
testified that he had two residences, one in Rhode Island and 
one in New Hampshire.  In November 2007, the Appeals 
Management Center (AMC) provided VCAA notice to the Rhode 
Island address he provided; and in December 2007, the Veteran 
responded to this VCAA notice.  In July 2009, the AMC sent 
notification to the Rhode Island address that the nearest VA 
medical facility would be contacting him to schedule a VA 
examination.  In July 2009, the Providence VAMC sent the 
Veteran a letter requesting that he call to schedule his VA 
examination.  An August 2009 report of contact shows that the 
AMC contacted the Providence RO by phone, and that a 
representative from the RO stated that the Veteran did not 
respond to a phone call or a letter sent from the VAMC within 
five business days, and so the examination was canceled.  In 
a statement received in August 2009, the Veteran requested 
that his VA examination be rescheduled, stated that he did 
not receive notification of the examination because he was 
out of state on vacation.

The AMC attempted to again schedule the Veteran for a VA 
examination, sending him a letter in December 2009 providing 
notice that the VAMC would again be contacting him.  In 
December 2009, the Providence VAMC again sent a letter to the 
Rhode Island address requesting that the Veteran call to 
schedule his VA examination, and again the Veteran failed to 
do follow through with the request, and the Providence VAMC 
had to cancel the examination.  

In January 2010 the Veteran sent a facsimile statement that 
included his "Florida address" where he could be reached 
and provided a phone number.

The Veteran is hereby informed that 38 C.F.R. § 3.326(a) 
(2008) provides that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 (2009) 
address the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with a increased rating claim, the 
claim will be denied; and in conjunction with a service 
connection claim, that claim will be decided based on the 
available evidence of record.  38 C.F.R. § 3.655(b) (2009).

Though the Veteran was provided with notification that 
failure to report to a schedule VA examination would have 
adverse affects on his claim in the October 2007 Board 
remand, the Board is again remanding these claims to provide 
the Veteran one last opportunity to show up to a scheduled VA 
examination.  As the Veteran appears to have at least three 
residences, the AMC should send notification to the last 
address provided in the claims file, the Florida address.  
However, the Board hereby notifies the Veteran that the VA's 
duty to assist him is not a one-way street; the Veteran also 
has an obligation to assist in the adjudication of his claim.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This 
includes providing VA with timely notification of a change of 
address.  If he fails to comply with this final request, the 
case will be decided based on the evidence of record.

As the claim is being remanded, additional attempts to obtain 
medical records (not currently associated with the claims 
file) from treating physician, T.J.R., M.D., the Kent County 
Memorial Hospital, and/or the Montgomery Memorial Hospital 
should be made, as well as any health care providers the 
Veteran has seen in Florida regarding the disabilities at 
issue.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated him for pleural plaques and 
esophageal cancer disabilities since July 
2006.  Specific inquires should be made 
of T. J. R., M.D., the Kent County 
Memorial Hospital, and the Montgomery 
Hospital, as well as any health care 
providers the Veteran has seen in Florida 
regarding the disabilities at issue.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with 
the file.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the veteran the opportunity to obtain and 
submit those records for VA review.

2.  The AMC/RO should schedule the 
Veteran for appropriate VA medical 
examinations, to determine the current 
nature and severity of the service- 
connected pleural disease and to 
ascertain, if possible, the etiology of 
the non-service connected esophageal 
cancer.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physicians for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  A complete rationale for any 
opinion expressed must be provided.  If 
the physicians find it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, they 
should so indicate.  

The respiratory examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Respiratory (Obstructive, Restrictive, 
and Interstitial) Examination.  

Regarding the esophageal cancer, 
following the clinical examination and 
any tests that are deemed necessary, the 
physician is asked to thoroughly review 
the record, provide a clinical history, 
and express an opinion as to the medical 
probability that:

(a) It is at least as likely as not (50 
percent or greater probability) that the 
Veteran has asbestos-related esophageal 
cancer and, if so, (b) whether it is at 
least as likely as not that esophageal 
cancer is linked to in-service exposure 
to asbestos.  The examiner is also asked 
to comment upon the relevance, if any, of 
the esophageal cancer in the setting of 
Barrett's esophagus, specifically as it 
related to the veteran.

3.  The Veteran is to be notified of the 
date and place of any requested 
examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After undertaking any further 
development deemed appropriate, the 
AMC/RO should readjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the appellant should be provided 
with a supplemental statement of the 
case, to include all applicable 
regulations, and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the Board 
for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


